Taliaferro, J.,
dissenting. I dissent from tho opinion of tne.majority of the court for the following reasons:
The rights and credits of a debtor may be seized under execution. Code of Practice, article 647. The right of the debtor in the present case is the right to receive the tolls of a public canal under a contract-with the State to do certain work on that canal. I know of no law that prohibits the seizure of the defendant’s right under this contract. What, then, is in tho way of the judgment creditor’s seizing and selling, *499in default of any other property of his debtor, this right to receive the tolls of the canal to any person willing to buy it under the condition of performing the labor required to be done on the canal? The objection against doing this is said to be that the State has an interest in this contract, and the contract can not be interfered with by the substitution of another party in place of' the one with whom the State contracted. But the obligation of the party bound to the State in this case is not a personal obligation. Hundreds of men could be had at any time to perform all the required labor as promptly and efficiently as it is now done. It is easy to perceive that there is no difficulty whatever in the matter of substituting another contractor, and equally easy to see that no injury could thereby arise to the State. The State has no right to object to such a substitution. It would comport indifferently with its dignity to undertake thus to screen a debtor from the pursuit of his creditors. The intervention of the State was unnecessary and uncalled for, and should be dismissed. The injunction should be dissolved, and the plaintiff allowed to maintain his seizure and proceed to a sale of the rights seized